Citation Nr: 0603047	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  98-20 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) outpatient 
dental treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to April 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1997 dental rating decision of the VA Regional 
Office (RO), in which the RO denied the benefit sought on 
appeal.  The veteran perfected an appeal of that decision.

His appeal was previously before the Board in February 2001, 
at which time the Board remanded the case for additional 
development.  That development has been completed to the 
extent possible and the case returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The RO has given the veteran all required notice and 
fulfilled the duty to assist him in developing his claim.

2.  The loss of teeth numbered 1, 2, 3, 4, 16, 21, and 32 
during service was not due to combat wounds, service trauma, 
or having been detained as a prisoner of war.

3.  The veteran applied for and received the treatment 
necessary for the one-time correction of the service-
connected loss of teeth following his separation from 
service.


CONCLUSION OF LAW

The veteran is no longer entitled to VA outpatient dental 
treatment for teeth numbered 1, 2, 3, 4, 16, 21, and 32.  
38 U.S.C.A. §§ 1712, 5107 (West 2002); 38 C.F.R. §§ 3.381, 
17.161 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in June 2003 by informing 
him of the evidence required to establish entitlement to 
service connection.  Although the RO did not inform him of 
the specific requirements for establishing entitlement to 
dental treatment, in the July 1998 statement of the case the 
RO provided him the regulation explaining the categories of 
entitlement to VA dental treatment.  In the June 2003 notice 
the RO also informed him of the information and evidence that 
he was required to submit, including any evidence in his 
possession, and the evidence that the RO would obtain on his 
behalf.  The Board finds, therefore, that VA has fulfilled 
its duty to inform the veteran of the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his claim.  Quartuccio, 16 Vet. 
App. at 187.

Although the June 2003 notice was sent following the August 
1997 decision, the veteran has had more than two years 
following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  Following issuance 
of the notice the RO received additional evidence and re-
adjudicated the substantive merits of the veteran's claim in 
a May 2005 supplemental statement of the case.  In re-
adjudicating the claim the RO considered all the evidence of 
record and applied the benefit-of-the-doubt standard of 
proof.  In resolving his appeal the Board will also consider 
all the evidence now of record on a de novo basis, and apply 
the same standard of proof.  The Board finds, therefore, that 
the delay in issuing the section 5103(a) notice, and any 
defect in the contents of the notice, were not prejudicial to 
the veteran because such delay or defect did not affect the 
essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120 (2005), motion for review en 
banc denied (May 27, 2005) (an error in the adjudicative 
process is not prejudicial unless it affects the essential 
fairness of the adjudication).  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2005).  

The RO has obtained the veteran's service medical records and 
his VA treatment records, and provided him a VA dental 
examination in October 2004.  The veteran presented testimony 
before the RO Hearing Officer in October 1998, and before the 
undersigned in October 2000.  He has not indicated the 
existence of any other evidence that is relevant to his 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of his claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); 38 C.F.R. § 3.159(c) (2005).
Relevant Laws and Regulations

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  The rating activity will 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service.  When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(a) and (b) 
(2005).

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for the following relevant categories:

Class I--those having a service-connected compensable 
dental disability or condition;

Class II(2)--those having a service-connected non-
compensable dental condition or disability shown to have 
been in existence at time of discharge or release from 
active service, which took place before October 1, 1981.  
These individuals may be authorized the one-time 
correction of the service-connected dental condition if 
they had the required days of service, make application 
for treatment within one year of discharge, and a VA 
dental examination is completed within 14 months of 
discharge, unless delayed through no fault of the 
veteran;

Class II(a)--those having a service-connected non-
compensable dental condition or disability adjudicated 
as resulting from combat wounds or service trauma.  For 
the purpose of determining whether a veteran has Class 
II(a) eligibility for dental care, the term "service 
trauma" does not include the intended effects of 
treatment provided during service.  VAOPGCPREC 5-97.

Class II(b) and (c)--those having a service-connected 
non-compensable dental condition or disability and who 
had been detained or interned as prisoners of war.

38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 (2005).

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999).  When there is an approximate 
balance of positive and negative evidence regarding a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. § 3.102 (2005).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.
Factual Background

The veteran's service medical records show that while in 
service a number of teeth were extracted due to dental 
caries.  The service medical records are silent for any 
complaints or clinical findings attributed to trauma to the 
teeth.  The service dental records show that in March 1961 he 
was provided a partial denture plate for the lower missing 
teeth, but not the upper teeth.  An April 1962 notation in 
the dental charts shows "[i]nsufficient time to complete 
prosthetics before [expiration of term of service]."

In March 1963 the RO received a request from the VA 
Outpatient Clinic to determine the veteran's eligibility for 
dental treatment.  In completing that form the Outpatient 
Clinic indicated that the veteran was seeking treatment for a 
dental condition, and that he had reported having received 
dental treatment in service in 1962.  In a May 1963 dental 
rating sheet the RO determined that the loss of teeth 
numbered 1, 2, 3, 4, 16, 21, and 32 was incurred in service.  
The RO then provided a copy of the dental rating sheet to the 
VA Outpatient Clinic to establish the veteran's eligibility 
for VA dental treatment for those teeth.

In February 1997 the veteran claimed entitlement to service 
connection for upper and lower partial dentures.  He based 
his claim for service connection on the fact that the teeth 
were removed while he was in service, and he currently 
suffered from the same dental problem.  He did not then 
assert that he had lost the teeth in service due to trauma.

In the August 1997 dental rating decision here on appeal the 
RO confirmed the grant of service connection for teeth 
numbered 1, 2, 3, 4, 16, 21, and 32 for the purpose of 
receiving VA dental treatment, and also determined that the 
loss of those teeth was not due to combat wounds, service 
trauma, or detention as a prisoner of war.  The RO addressed 
that issue because, in accordance with 38 C.F.R. § 17.161, 
the only basis for the veteran's current entitlement to 
dental treatment for the lost teeth would be if they were the 
result of trauma or being a prisoner of war.

During the October 1998 hearing the veteran testified that he 
was having problems with his teeth while in service, so the 
dentist gave him partial plates for the upper and lower 
teeth.  He stated that he wore the partial plates during 
service and for a couple of years afterwards, then stopped.  
He later decided that he needed new plates made, and when he 
contacted VA to have the new dentures made he was told that 
he was not eligible.  For that reason he submitted his claim 
for service connection for the missing teeth.  When asked 
whether he had incurred any trauma to his teeth during 
service, he responded that while in training he fell and hit 
his head, but did not incur any other trauma.  He denied 
having received any dental treatment from VA after his 
separation from service.  He described the problem he was 
having, for which he was trying to get new dentures made, as 
pain, numbness, and tingling in his ears, which he believed 
was due to the missing teeth.

The RO obtained the veteran's VA treatment records, which 
show that in February 1997 he complained of pain in the area 
of the temporomandibular joint (TMJ).  The dentist informed 
him that he needed an evaluation for TMJ syndrome and partial 
dentures to aid in occlusion, but that he was not eligible 
for VA dental treatment.  He was evaluated in the Ear, Nose, 
and Throat Clinic in March 1997, and the physician entered an 
assessment of TMJ.  

The veteran returned to the Dental Clinic in October 2000, 
and brought a denture that he said had been made by the VA 
medical center (MC) in Brooklyn.  He asked to have the 
dentures replaced, but the dentist again told him that he was 
not eligible for VA dental treatment.  When seen by his 
primary care physician in December 2000 he again complained 
of pain in the TMJ area, which was assessed as TMJ syndrome.  
He was then referred to the Dental Clinic for treatment.  In 
March 2001 his primary care physician noted that he was 
getting a partial plate to improve his bite, but any 
treatment record from the Dental Clinic regarding the partial 
plate is not included in the treatment records.

Although the RO requested all of the veteran's medical 
records from the VAMCs in New York and Brooklyn, including 
the records that were retrieved from the archives, neither 
VAMC had any records prior to 1980.

The veteran provided additional hearing testimony before the 
undersigned in October 2000.  He then stated that he had 
teeth removed from the upper and lower jaws, but that he only 
received a partial plate for the lower jaw.  He did not 
receive the plate for the upper jaw because he was being 
separated from service.  He characterized the removal of his 
teeth as dental trauma, but did not report having lost the 
teeth due to any sort of injury or accident.  When asked 
whether he received any dental treatment from VA directly 
after his separation from service, he stated that he had 
sought such treatment but had been told no treatment could be 
provided because the teeth were not service connected.  He 
also denied having received a partial plate for the upper 
teeth from a private dentist.

The RO provided the veteran a VA dental examination in 
October 2004.  At that time he reported that he lost four or 
five teeth while in service as the result of a fall, which 
was described as a "traumatic accident."  The dentist 
determined that the veteran was missing ten teeth, four of 
which were his wisdom teeth, and six of which could be 
replaced by a prosthesis.  The examiner stated that the 
missing teeth had been replaced by prostheses when the 
veteran was in service, but that the veteran had not worn the 
prostheses for 40 years and they were no longer functional.  
The examiner found that the veteran had lost his teeth as a 
result of trauma, and that the veteran had sought dental 
treatment from VA within 14 months of separation from 
service, but that the treatment he received was not 
sufficient.
Analysis

As an initial matter the Board finds that the veteran's 
service-connected dental condition is non-compensable, in 
that it is based on replaceable missing teeth.  See 38 C.F.R. 
§ 3.381 (2005).  For that reason he is entitled to the 
continuing treatment for the tooth loss only if that tooth 
loss was the result of combat wounds, service trauma, or 
detention as a prisoner of war.  His service records do not 
indicate that he was a prisoner of war or that he incurred 
any combat wounds, nor does he so claim.  

Although he told the examiner in October 2004 that he lost 
the teeth as the result of a fall, the service dental records 
indicate that the teeth were removed due to dental caries.  
The service medical records make no reference to any fall or 
traumatic injury.  He testified in October 1998 that the 
teeth were removed because he was having problems with his 
teeth, and in October 2000 he described the removal of the 
teeth as "trauma;" he did not report having lost the teeth 
due to an accidental injury.  The term "service trauma" 
does not, however, include the intended effects of treatment 
provided during service, including extraction.  VAOPGCPREC 5-
97.  The Board finds, therefore, that his report of having 
lost the missing teeth due to traumatic injury is not 
credible, and that the loss of the teeth was not due to 
service trauma.  See Madden v. Gober, 123 F.3d 1477, 1481 
(Fed. Cir. 1997) (the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).

Based on Class II(2) eligibility, the veteran was eligible 
for the one-time correction of the service-connected dental 
condition.  In order to receive that VA dental treatment, 
however, he had to have made application for treatment within 
one year of discharge from service, and undergone a VA dental 
examination within 14 months of discharge, unless the 
examination was delayed through no fault of his own.  See 
38 C.F.R. § 17.161 (2005).  The veteran has provided 
contradictory statements regarding whether he received VA 
dental treatment following his separation from service.  The 
documents in the claims file show, however, that in March 
1963, which was within a year of his separation from service, 
the VA Outpatient Clinic asked the RO to determine the 
veteran's eligibility for VA dental treatment.  In doing so 
the Outpatient Clinic indicated that the veteran was seeking 
treatment for a dental condition, and that he had reported 
having received dental treatment in service in 1962.  The 
reference to the in-service dental treatment could only have 
been provided by the veteran, in that the Outpatient Clinic 
did not have access to his service medical records.  By 
application of the presumption of regularity the Board finds 
that, because the Outpatient Clinic reported that the veteran 
had sought VA dental treatment, that he had, in fact, done 
so.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) 
("The presumption of regularity supports the official acts 
of public officers and, in the absence of clear evidence to 
the contrary, courts presume that they have properly 
discharged  their duties.").

The veteran has also presented contradictory statements as to 
whether he received any treatment from VA directly following 
his separation from service.  He testified in October 1998 
that he was given both upper and lower partial plates while 
in service, but the service dental records indicate that he 
was only given a lower plate.  The upper plate was not 
completed due to his pending separation from service.  
Because he stated that he wore both upper and lower plates 
for a few years following his separation from service, and he 
applied for VA treatment shortly following separation, 
presumably the upper plate was provided by VA.  The examiner 
in October 2004 determined that the veteran had received VA 
dental treatment within 14 months of his separation from 
service.

Regardless of whether the veteran received VA dental 
treatment after service, he was eligible for such treatment 
only for 14 months after separation.  That time period can be 
extended only if the completion of a VA dental examination is 
delayed through no fault of the veteran.  Because the veteran 
timely applied for VA dental treatment and was found eligible 
for the one-time correction of the dental condition, by 
application of the presumption of regularity he is presumed 
to have received the requested treatment.  Ashley, 2 Vet. 
App. at 64.  He has not presented credible evidence to rebut 
that presumption.  His report of having been told he was not 
eligible because the missing teeth were not service connected 
is contradicted by the evidence showing that the teeth were 
service connected, and communication to the VA Outpatient 
Clinic of that finding.  In addition, in October 2000 he 
brought a denture to the VAMC that he said had been made by 
VA.  In any event, he has not presented evidence of why the 
dental examination could not have been completed timely, or 
why it would have been delayed for 40 years.  The Board 
finds, therefore, that the veteran received the one-time 
correction of the dental problem to which he was entitled 
following his separation from service.

In summary, the veteran's loss of teeth during service was 
not due to a combat wound, service trauma, or detention as a 
prisoner of war.  He received the one-time correction of the 
service-connected dental condition to which he was entitled 
based on Class II(2) eligibility.  There is no other 
regulatory basis for establishing current eligibility for VA 
dental treatment.  For these reasons the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to VA outpatient dental treatment.


ORDER

The claim of entitlement to VA outpatient dental treatment is 
denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


